Title: From John Adams to Elbridge Gerry, 9 July 1778
From: Adams, John
To: Gerry, Elbridge


     
     Passy, 9 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:149–150. Adams discussed Great Britain’s shortsighted and self-defeating policy in refusing a just treaty and, as an example of Britain’s self-deception and misunderstanding of America, pointed to a peace proposal, rejected out of hand, that sought to bribe American leaders by offering them peerages.
    